Citation Nr: 9909068	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  94-25 457	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Entitlement to service connection for cataracts as a result 
of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from January 1952 to 
January 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico, that denied the above-noted claim.

In February 1998, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The case was previously before the Board in April 1998, when 
it was remanded for further development.  The requested 
development has been completed to the extent possible. 

Additional evidence was received, consisting of a June 1998 
written statement from the veteran and June 1998 VA reports 
of examination, subsequent to the most recent February 1997 
supplemental statement of the case.  As this evidence is 
cumulative of that already of record and considered by the 
RO, a remand for the issuance of a supplemental statement of 
the case is not warranted.  38 C.F.R. §§ 19.31, 19.37 (1998).  


FINDINGS OF FACT

1.  The veteran participated in radiation-risk activity 
during active military service.

2.  The veteran was exposed to a reconstructed maximal dose 
of ionizing radiation of 2.2 rem gamma with an upper bound 
dose of 4.4 rem gamma.

3.  Cataracts were not present in service and are not the 
result of inservice exposure to ionizing radiation.


CONCLUSIONS OF LAW

1.  Cataracts were not incurred in service on the basis of 
the statutory and regulatory presumption pertaining to 
radiation-exposed veterans nor under the regulatory criteria 
specific to radiogenic diseases.  38 U.S.C.A. § 1112(c) (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.309(d), 3.311 (1998).

2.  Cataracts were not incurred in or aggravated during 
service.  38 U.S.C.A. §§ 1110, 5107(a) (West 1991 & Supp. 
1998); 38 C.F.R. §§ 3.303, 3.304 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran maintains that he has cataracts of both eyes as a 
result of inservice exposure to radiation.  He has submitted 
numerous lay statements on appeal, including at personal 
hearings at the RO in April 1994 and January 1996 and before 
the Board in February 1998.  He reported that he was attached 
to the Atomic Energy Commission at Yuca Flats, Camp Desert 
Rock in Nevada where he participated in approximately two 
tests involving the atmospheric detonating of a nuclear 
device in 1953.  He was reportedly placed in trenches and 
after the burst was told to look at the mushroom formations.  
He was approximately 200 yards from the center or ground zero 
at the time of the explosions.  Approximately five minutes 
after the explosions, he was told to walk through the 
affected area to observe the after-effects of the burst.  He 
remained in the vicinity of the explosions for approximately 
one hour.  He noticed wind change, severe dust conditions and 
a change in the atmospheric temperature.  He did not recall 
whether or not he was issued a film badge.  See Statement in 
Support of Claim, dated May 1, 1993.  He was not provided any 
protective gear.  The veteran later claimed that he was 
ordered to stand in the trench and observe the complete 
formation of the fireball with his naked eyes during the 
test, that he was never issued a film badge, and that there 
was someone in the detonation area with a "metal detector."  
See VA Form 9, dated June 6, 1994; Transcripts of personal 
hearings before the RO on January 12, 1996, and before the 
Board on February 3, 1998.

The veteran denied having cataracts during active service.  
He reportedly first noticed a cataract formation in both eyes 
three to four years after his participation in the above-
noted testing.  See VA report of general medical examination, 
dated March 9, 1993.  An elderly woman also reportedly told 
him in the mid-1970s that he would one day suffer from 
cataracts.  See Statement from the veteran, dated June, 24, 
1998.  The veteran stated that he was first treated for 
cataracts in July 1991 by Dr. Anduze at St. Croix Hospital.  
He had a cataract removed from the right eye and an 
intraocular lens implanted at that time.  The veteran was 
asked to submit copies of these records, but did not comply.  
See Transcript of personal hearing at the RO, dated January 
12, 1996.

The veteran's service medical records, including October 1951 
and January 1954 entrance and separation physical examination 
reports, respectively, are negative for any defect of the 
eyes.  Examination of the eyes was normal.  Distant vision 
was 20/20 bilaterally.

On VA examination in March 1993, the veteran gave a history 
of cataracts surgery in his right eye.  He said he noticed 
cataract formation in both eyes three to four years after his 
radiation exposure.  He complained of decreased visual acuity 
in his left eye for many years.  The examiner diagnosed 
cortical cataracts of the left eye and surgical aphakia of 
the right eye.

In May 1993, a VA doctor, the chief of the ophthalmology 
section, reviewed the veteran's claims file with attention to 
duty assignments during active service.  The doctor noted 
that the veteran underwent cataract surgery of the right eye 
at a relatively early age and had cataract changes in his 
left eye.  The doctor further noted that the veteran was 
stationed in an area where nuclear tests were conducted 
during active service.  Therefore, the doctor stated that it 
was "reasonable to conclude that this [veteran's] cataracts 
are connected to the above mentioned exposure."  The doctor 
stated in a June 1993 addendum to his report that, 
"[c]ortical or posterior subcapsular cataracts in this 
[veteran] are due to exposure to radiation."  

Pursuant to development under 38 C.F.R. § 3.311, a 
reconstructed dose assessment for the veteran was obtained 
from the Defense Nuclear Agency (DNA) in July 1993.  The DNA 
confirmed and described the veteran's participation in Shot 
GRABLE of Operation UPSHOT-KNOTHOLE.  DNA specifically 
reported that the veteran's troops were ordered into trenches 
located 5,000 yards from ground zero.  A warning siren was 
sounded two minutes before the shot as a warning to assume a 
crouching position.  Three seconds after the detonation, the 
troops were ordered to rise and observe the fireball.  
Personnel were not required to stay down in the trenches 
until the shock wave passed due to the distance of the 
trenches from ground zero.  About five minutes after the 
shot, radiological teams departed for the test and maneuver 
areas.  DNA also reported that the veteran's probable dose 
assessment was 2.2 rem gamma with an upper bound dose of 4.4 
rem gamma, and that due to the distance of the veteran's unit 
from ground zero, he had virtually no potential for exposure 
to neutron radiation.

In September 1993, a VA adjudication officer asked that the 
above-mentioned VA doctor specify whether or not the 
veteran's left eye cataract was "posterior subcapsular."  
In October 1993, the doctor stated that:

Radiation cataracts are usually posterior, 
either subcapsular or posterior cortical.  As 
a rule they appear a few years after the 
exposure.  As these cataracts mature, the 
clinical findings become identical to other 
cataracts, irrespective of the etiology.  The 
characteristic findings of radiation 
cataracts can only be seen in the early 
states of formation.  

Description of this veteran's involvement in 
a nuclear device detonation tests makes it 
entirely possible that his cataracts may have 
been radiation induced.

In December 1993, the Director, VA Compensation and Pension 
Service referred the case to the VA Under Secretary for 
Health for an opinion as to the likelihood of a relationship 
between the veteran's cataracts and radiation exposure in 
service.  The request referenced the dose assessment for the 
veteran prepared by the DNA.

A reply was received from an Assistant Chief Medical Director 
(ACMD) for Environmental Medicine and Public Health in April 
1994.  The veteran's claims file was reviewed.  The reviewing 
physician stated that:  

Rubin and Casarett indicate that the 
pathogenesis of the radiation cataract is 
usually damage to the epithelial cells of the 
anterior lens.  The incidence of radiation 
cataracts is dose-time, and age-dependent.  
Single dose of 2 Gy (200 rads) or 
fractionated doses of 4 Gy (400 rads) can 
result in the formation of lens opacities.  
Lens opacities do not always interfere with 
vision, and thus a clinical cataract requires 
higher doses.  The latent period for 
production of cataracts from the time of 
exposure may range from half a year to 35 yr, 
although on the average, it is 2-3 yr.  dose 
of 7.5 Gy (750 rads) causes cataract 
formation in all those exposed.  A similar 
incidence occurs with 14 Gy (1400 rads) given 
over a period 3-12 wk.  The minimum 
cataractogenic dose in humans is 2 Gy (200 
rads) in a single dose and 5.5 Gy (550 rads) 
given over 12 wk.  Medical Effect of Ionizing 
Radiation Mettler & Moseley 1988 pages 136-
138

The veteran's dose was much lower than the 
cited value and it is highly unlikely that 
his disease can be attributed to exposure to 
ionizing radiation in service.

Later in April 1994, the Director, Compensation and Pension 
Service, after review of the opinion, concluded that there 
was no reasonable possibility that the claimed disability was 
the result of such exposure.

The veteran was hospitalized at the San Juan VA Medical 
Center in May 1996.  He underwent extracapsular cataract 
extraction of the left eye with intraocular lens implant.  On 
VA eye examination in June 1998, pseudophakia bilaterally and 
ptosis of the upper lids were diagnosed.

In June 1998, pursuant to REMAND instructions, the veteran 
was asked to identify any provider who had treated him for 
cataracts within four years of his exposure to ionizing 
radiation and to provide releases so the records of treatment 
could be requested.  He was also advised of his 
responsibility to provide such information.

The veteran responded in June 1998, saying that he felt it 
was unconscionable to require him to furnish the requested 
information, since he did not have prior knowledge of what 
constituted a cataract or what the cause and effect might be.  
The veteran also argued on appeal that the DNA findings were 
inconsistent and inaccurate, and should not be used as 
justification to deny his claim.  He felt that DNA was 
involved in a "mass coverup of certain pertinent events" 
and was involved "with the tampering with valuable documents 
which have resulted in the frabrication [sic] and 
desimination [sic] of eroneous [sic] and fraudulent 
information."  He felt that DNA had tampered with his unit's 
documentary history.  He further stated that little credence 
should be given to the ACMD for Environmental Medicine and 
Public Health report since it was based upon this 
information.  See VA Form 9, dated June 6, 1994; Statement 
from the veteran, dated June, 24, 1998.

In support of his claim, the veteran submitted a written 
report titled Operation UPSHOT-KNOTHOLE Nevada Proving 
Grounds which indicated that exposure from thermal radiation 
from atomic detonation can be expected to produce 
flashblindedness and chorioretinal lesions.  The veteran 
further provided numerous documents, including law review 
articles, a statement from D.M. Schaeffer, attorney listings, 
memoranda, news releases and fact sheets, and reports (i.e., 
Analysis of Radiation Exposure for Maneuver Units, Exercise 
Desert Rock V, Operation Upshot-Knothole), some of which 
corroborated his inservice exposure to radiation.  See 
Evidence listed in the February 3, 1997, Supplemental 
Statement of the Case.  Documentation from Reynolds 
Electrical and Engineering Company, Inc. specifically 
verified his exposure to 2200 whole-body gamma mrem, or 2.2 
rem gamma, and no neutron dose, in 1953.  


II.  Legal analysis

The veteran has presented a claim which is well grounded, or 
plausible, within the meaning of 38 U.S.C.A. § 5107(a).  The 
Board is also satisfied that the duty to assist mandated by 
38 U.S.C.A. § 5107(a) has been fulfilled as there is no 
indication of additional available evidence which would be 
relevant to the veteran's claim.  He was asked to provide 
copies of his treatment records from Dr. Anduze in January 
1996 but did not comply.  The duty to assist is not a one-way 
street, and, if an appellant wishes help, he cannot passively 
wait for it while withholding information that is essential 
to obtaining evidence necessary to deciding his claim.  See 
Wood v. Derwinski, 1 Vet. App. 190 (1991).  

Service connection may be established for a current 
disability based on different legal theories of entitlement.  
"Direct" service connection may be established by showing 
that a disease or injury had its onset in service or by 
showing that a current disability is a result of a disease or 
injury that was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  In 
general, establishing "direct" service connection for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 
§§ 3.303, 3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

In Ramey v. Brown, 9 Vet. App. 40 (1996), the United States 
Court of Appeals for Veterans Claims (formerly the U.S. Court 
of Veterans Appeals) (Court) held that service connection for 
diseases which are claimed to be attributable to radiation 
exposure during service can be accomplished in three 
different ways.  First, there are certain types of cancer 
which will be presumptively service connected under the of 
38 C.F.R. § 1112(c) (West 1991 & Supp. 1998).  Second, 
38 C.F.R. § 3.311(b) provides a list of "radiogenic 
diseases" which will be service connected provided that 
certain conditions specified in that regulation are met.  
Third, direct service connection (detailed above) can be 
established, as held by the Court of Appeals for the Federal 
Circuit in Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).

Initially, the Board finds that the veteran is a "radiation-
exposed veteran" as defined at 38 C.F.R. § 3.309(d).  A 
radiation-exposed veteran is one who, while serving on active 
duty, active duty for training, or inactive duty training, 
was exposed to a radiation risk activity.  Radiation risk 
activity is defined as participation in Operation UPSHOT-
KNOTHOLE as an atmospheric nuclear test conducted by the 
United States from March 17 to June 20, 1953.  38 C.F.R. 
§ 3.309(d)(3)(i),(iv)(I) (1998).  

According to 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d), 
the diseases which can be service connected in a radiation-
exposed veteran if they become manifest to a compensable 
degree at any time after discharge are:  leukemia (other than 
chronic lymphocytic leukemia), thyroid cancer, breast cancer, 
cancer of the pharynx, esophageal cancer, stomach cancer, 
small intestine cancer, pancreatic cancer, multiple myeloma, 
lymphomas (except Hodgkin's disease), bile duct cancer, gall 
bladder cancer, urinary tract cancer (which does not include 
prostate cancer, according to the regulations), cancer of the 
salivary glands, and primary liver cancer (except if 
cirrhosis or hepatitis B is indicated).

According to 38 C.F.R. § 3.311, in all claims in which it is 
established that a radiogenic disease became manifest after 
service, but not to a compensable degree within the 
presumptive periods prescribed in §§ 3.307 and 3.309, and it 
is contended that that disease was the result of exposure to 
ionizing radiation, an assessment will be made as to the size 
and nature of the radiation dose or doses.  For purposes of 
38 C.F.R. § 3.311 the term "radiogenic disease" means a 
disease that may be induced by ionizing radiation and shall 
include the following:  all forms of leukemia except chronic 
lymphatic (lymphocytic) leukemia; thyroid cancer; breast 
cancer; lung cancer; bone cancer; liver cancer; skin cancer; 
esophageal cancer; stomach cancer; colon cancer; pancreatic 
cancer; kidney cancer; urinary bladder cancer; salivary gland 
cancer; multiple myeloma; posterior subcapsular cataracts; 
non-malignant thyroid nodular disease; ovarian cancer; 
parathyroid adenoma; tumors of the brain and central nervous 
system; cancer of the rectum; lymphomas other than Hodgkin's 
disease; prostate cancer; and any other cancer.  38 C.F.R. 
§ 3.311(b)(2) (1998); and Claims Based on Exposure to 
Ionizing Radiation (Prostate Cancer and Any Other Cancer), 63 
Fed. Reg. 50,993, 50,995 (1998) (to be codified at 38 C.F.R. 
§ 3. 311(b)(2)(xxiii) and (xxiv)).  The provisions of 
38 C.F.R. § 3.311(b) do not provide presumptive service 
connection for radiogenic diseases.  Rather, they outline a 
procedure to be followed in adjudicating a claim for such 
diseases. 

In adjudicating the veteran's claim, the Board will address 
each of the three methods of proving service connection for a 
disability claimed to be attributable to inservice radiation 
exposure.

First, while posterior subcapsular cataracts has been 
recognized as associated with ionizing radiation exposure, it 
is not listed among the diseases at 38 C.F.R. § 3.309 which 
are entitled to a legal presumption of service connection.  
Thus, the veteran is not entitled to service connection under 
38 U.S.C.A. § 1112(c); 38 C.F.R. § 3.309(d).

Second, as noted above, service connection based on radiation 
exposure can be established if the claimed disorder is a 
disease listed in 38 C.F.R. § 3.311(b), and certain 
additional regulatory conditions are met.  Under this 
provision, posterior subcapsular cataracts is listed as a 
radiogenic disease.  The additional regulatory conditions 
that must be met to warrant an award of service connection 
based on radiation exposure are:

(1)  The posterior subcapsular cataracts must become manifest 
six months or more after exposure.   

(2)  The claim must be forwarded for review by the Under 
Secretary for Benefits to consider the claim and determine 
whether sound scientific and medical evidence supports the 
conclusion that it is at least as likely as not that the 
veteran's disease resulted from exposure to radiation in 
service, then the RO shall be so informed.  An advisory 
medical opinion from the Under Secretary for Health may be 
obtained.  38 C.F.R. § 3.311(c).  Factors to be considered 
include:

	(a)  The probable dose, in terms of dose type, rate and 
duration as a factor in inducing the disease
	(b)  The relative sensitivity of the involved tissue to 
induction, by ionizing radiation, of the specific pathology;
	(c)  The veteran's gender and pertinent family history;
	(d)  The veteran's age at time of exposure;
	(e)  The time-lapse between exposure and onset of the 
disease; and
	(f)  The extent to which exposure to radiation, or other 
carcinogens, outside 	of service may have contributed to 
development of the disease.
38 C.F.R. § 3.311(d).

(3)  "'Sound scientific evidence' means observations, 
findings, or conclusions which are statistically and 
epidemiologically valid, are statistically significant, are 
capable of replication, and withstand peer review, and 'sound 
medical evidence' means observations, findings, or 
conclusions which are consistent with current medical 
knowledge and are so reasonable and logical as to serve as 
the basis of management of a medical condition."  38 C.F.R. 
§ 3.311(c)(3).

The veteran's cataracts have not definitively been identified 
as posterior subcapsular.  Regardless, a VA doctor has 
indicated that the veteran's cataracts are radiogenic, or 
induced by ionizing radiation.  38 C.F.R. § 3.311(b)(2) 
(1998).  Therefore, VA shall consider the claim under the 
provisions of 38 C.F.R. § 3.311(b).  See  38 C.F.R. 
§ 3.311(b)(4) (1998).  The Board finds that VA has properly 
complied with the procedural requirements for the development 
of the veteran's claim under 38 C.F.R. § 3.311.  Thus, the 
issue before the Board is whether, based on the evidence of 
record, the veteran is entitled to service connection for his 
cataracts on the basis of his radiation exposure under the 
criteria of this regulation.  

The Board concludes that service connection is not warranted 
in the instant case under the criteria of 38 C.F.R. § 3.311 
because the preponderance of the evidence is against the 
claim.  This decision is based on the medical opinion 
obtained from the Under Secretary for Health.  The Board did 
consider the statement of the VA doctor but finds that it is 
not based upon expertise in the field of radiation exposure, 
review of the scientific literature or upon the level of 
radiation exposure in this case, whereas the ACMD medical 
opinion was based on the veteran's history, radiation dose, 
and cited medical texts on the subject.  In short, the ACMD 
medical opinion is the more probative.  While the veteran has 
ascribed his current disability to radiation exposure, his 
statements do not constitute competent medical evidence.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).   His 
allegations that the DNA tampered with his unit's history and 
that the ACMD opinion is therefore not valid are groundless.  
He has provided no credible or competent evidence this 
support this allegation.  Moreover, although he has provided 
medical texts indicating that flashblindedness and 
chorioretinal burns can be expected to result from thermal 
radiation, he has been diagnosed as having neither of these 
conditions.

As noted above, there is a third legal basis whereby the 
veteran might be entitled to service connection.  A claim for 
residuals of radiation exposure that fails to satisfy the 
evidentiary requirements under 38 U.S.C.A. § 1112(c) and 
38 C.F.R. § 3.311(b) must still be considered under the laws 
and regulations for direct service connection, a task which 
includes the "difficult burden of tracing causation to a 
condition or event during service."  Ramey v. Brown, 9 Vet. 
App. 40, 44 (1996) (citing Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).

The veteran's service medical records are negative for any 
evidence of cataracts, and he does not maintain that this 
disability had its onset during active service.  Rather, he 
has stated that this disability was first manifest and 
diagnosed a few years after service as a result of inservice 
exposure to radiation.  The medical evidence of record shows 
that the veteran was diagnosed and treated for cataracts as 
early as 1991, approximately 37 years after service.  
Regardless, there is nothing in the evidence of record which 
connects the veteran's cataracts to active service.  He has 
not reported experiencing continuity of symptomatology of 
cataracts since active service.  The Board has again 
considered the two medical opinions of record, and finds that 
the ACMD medical opinion is the more probative.  In the 
absence of any medical evidence showing continuity of 
symptomatology since service, or of any other causal or 
etiological relationship of the veteran's cataracts to 
service, the Board concludes that the preponderance of the 
evidence is against the claim. 
 

ORDER

Entitlement to service connection for cataracts as a result 
of exposure to ionizing radiation is denied.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals



 


- 3 -


